December 8, 2014




Jeffrey D. Kyle, Clerk
Third District of Texas
P.O. Box 12547
Austin, Texas 78711-2547
512-463-1733


RE: COA No. 03-14-00531-CR, D-1-DC- 13-300701
    Derrick Kuykendall v. State



Dear Mr. Kyle,

This is my first request for extension in the above-entitled cause. This cause was a two week
jury trial and extremely voluminous, so I would respectfully request a 30-day extension due to
the fact that I have been working on several records, one of which I just completed and filed last
week as well as I was also in jury trial last week, and I am currently in a jury trial starting this
morning that is announced for two weeks. Due to the above-listed reasons, I would respectfully
request until January 8, 2015.

Thank you for your time and attention to this matter. If you have any questions, please feel free
to call me at 512-854-9315 or by email at Kimberly.lee@traviscountytx.gov.


Sincerely,

Kimberly Lee
Official Court Reporter
147th District Court
Travis County, Texas
512-854-9315